Citation Nr: 1733952	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from October 1975 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board most recently remanded the matter in March 2016.  A Supplemental Statement of the Case was issued in October 2016.

The appellant was afforded a travel Board hearing in April 2010.  In a February 2017 letter, the Board advised the appellant that the Veterans Law Judge before whom he had testified in April 2010 was no longer employed by the Board.  He was offered the opportunity to attend another hearing before a different Veterans Law Judge, but the appellant did not respond.  As noted in the February 2017 letter, absent a response from the appellant, the Board will presume that he does not want another hearing and proceed accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2013, July 2014, and March 2016, the Board remanded the issue of entitlement to service connection for sleep apnea because it was inextricably intertwined with a pending unadjudicated claim of entitlement to service connection for obesity.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see also March 2011 VA examination report noting the examiner's opinion that the appellant's obesity was the likely cause of his sleep apnea.  

These remands provided instructions that the pending claim of entitlement to service connection for obesity be adjudicated.  In March 2015 and October 2016 Supplemental Statements of the Case, the Appeals Management Center denied entitlement to service connection for obesity.  However, a Supplemental Statement of the Case cannot serve to announce decisions on issues in the first instance.  38 C.F.R. § 19.31(a).  In its March 2016 remand, therefore, the Board explicitly ordered the issuance of a rating decision for the issue of entitlement to service connection for obesity.  No such rating decision has been issued.

Compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that, since the March 2016 Board remand, VA's Office of General Counsel has issued VAOPGPREC 1-2017, which discusses service connection based on obesity.  Particularly relevant to this claim is that "obesity may be an 'intermediate step' between a service-connected disability and a current disability that may be service connected on a secondary basis."  The appellant claims that his service-connected mental disorder associated with concussion and headaches caused his obesity; and the March 2011 VA examiner opined that the appellant's obesity was likely the cause of his sleep apnea.  Upon remand, the AOJ should consider VAOPGPREC 1-2017 when adjudicating this matter.

Accordingly, while the Board regrets the further delay, the appeal must again be remanded for compliance with the Board's remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of entitlement to service connection for obesity, to include as secondary to the appellant's service-connected mental disorder associated with concussion and headaches, in a RATING DECISION.  The AOJ should consider VAOPGPREC 1-2017 when adjudicating the claim.  The appellant must be informed of his appellate rights with respect to the decision.

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide the appellant and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




